 



Exhibit 10.1

EXHIBIT A

DIGENE CORPORATION
AMENDMENT TO THE AMENDED AND RESTATED 1999 INCENTIVE PLAN

Stock Option Awards to Employees Working in France

1. Purpose of this Amendment.

     The purpose of this Amendment (the “French Sub-Plan”) to the Amended and
Restated 1999 Incentive Plan (the “Plan”) of Digene Corporation (the “Company”),
is to enable the Company to grant to Employees, working in France, either
temporarily or permanently and employed by either the Company or any Subsidiary,
or working for the Company or any Subsidiary and residing in France (the “French
Employees”), Stock Options under the Plan in a manner consistent with applicable
law. Without limiting the foregoing, as of and after the date this French
Sub-Plan is adopted and approved by the Committee, the Stock Options granted to
French Employees under this French Sub-Plan are intended to qualify under
Sections L. 225-177 to L. 225-186 of the French commercial code to benefit from
both preferential tax treatment and an exemption from social charges.

     Unless otherwise defined herein, the capitalized terms used in this French
Sub-Plan shall have the meanings set forth in the Plan.

     In the event of a conflict between the provisions of the Plan and this
French Sub-Plan with respect to Stock Options granted to any French Employee,
the provisions of this French Sub-Plan shall control. Except as amended by this
French Sub-Plan, the Plan shall continue in full force and effect.

2. Provisions Specific to Stock Option Awards to French Employees.

     (a) Eligible Participants.

     (i) The Participants eligible to receive Stock Option Awards under this
French Sub-Plan include the French Employees and any director or manager having
a management function for the Company or any Subsidiary organized under French
law. No other Participants under the Plan or independent contractors or
consultants to the Company or any of its Subsidiaries are eligible to receive
Stock Option Awards under this French Sub-Plan.

     (ii) Stock Options shall not be granted under this French Sub-Plan to any
French Employee who holds shares representing 10% or more of the Company’s
outstanding common stock at the time of the Award.

     (b) Eligible Subsidiary. In the event of any future change to the
definition of Subsidiary under the Plan, French Employees who receive Stock
Options issued by the Company must be employed by a company with sufficiently
close capital links to the Company, therefore, at least 10% of the French
Employee’s employer company’s capital must be held, directly or indirectly, by
the Company (or the employer company must directly or indirectly hold at least
10% of the Company’s capital) or at least 50% of the employer’s company capital
must be held,





--------------------------------------------------------------------------------



 



directly or indirectly, by a company which holds, directly or indirectly, at
least 50% of the Company’s capital.

     (c) Exercise Price of Stock Options.

     (i) The exercise price at the time of the grant of any Stock Option granted
to a French Employee under this French Sub-Plan shall be no less than 80% of the
average Fair Market Value of the Common Stock during the 20 trading days
preceding the Award or 80% of the average repurchase price of the shares of
Common Stock held by the Company if the Company elects to grant Stock Options
based on authorized and issued shares reacquired by the Company and allocated to
cover the Stock Option Award to a French Employee.

     (ii) Notwithstanding any other provision of the Plan, including, without
limitation, Section 4.3 (Changes) and Section 6.4(j) (Merger and Other
Fundamental Transactions), the exercise price of any Stock Option granted to a
French Employee under this French Sub-Plan is fixed as of the date of grant and
shall be adjusted only upon the occurrence of an event specified under the
French commercial code (Section L. 225-181).

     (d) Restrictions on Granting of Awards. Notwithstanding any other provision
of the Plan or applicable law, no Stock Option Awards shall be made to any
French Employee under this French Sub-Plan:

     (i) within twenty (20) trading days of the principal stock exchange on
which the Company’s Common Stock is then listed following a distribution of
dividends or a capital increase of the Company;

     (ii) during the ten (10) trading days preceding and following the filing,
with the U.S. Securities and Exchange Commission, of the Company’s Annual Report
on Form 10-K or any Quarterly Report on Form 10-Q (or any successor form to
either the Form 10-K or Form 10-Q); or

     (iii) during a period starting on the date that the Company becomes aware
of information which could have a significant impact on the Company’s Common
Stock price and ending ten (10) trading days after this information has been
made public in compliance with applicable law. The Committee shall have the
authority to make the determination called for by this Section 2(d)(iii) at the
time of any applicable Award.

     (e) Holding Period. Each Stock Option Award to a French Employee under this
French Sub-Plan shall provide that either: (i) the Stock Options shall not begin
to vest until the date four (4) years after the Date of Grant; or (ii) the
Optionee shall be entitled to exercise all or a portion of the Stock Option
Award in accordance with the vesting schedule, but shall not be entitled to sell
the underlying Common Stock until at least four (4) years after the Date of
Grant.

     (f) Death of French Employee. In the event of the death of a French
Employee with outstanding Stock Options at the time of his or her death, the
Stock Options may be exercised at any time during a maximum six (6) month period
following the date of the French Employee’s

2



--------------------------------------------------------------------------------



 



death by the French Employee’s estate or by a person who acquired the right to
exercise the Stock Option by request or inheritance, but only to the extent that
the French Employee was entitled to exercise the Stock Options at the date of
death or would have been entitled to exercise the Stock Options during the said
maximum six (6) month period. If the successors do not exercise the Stock
Options granted to such French Employee during such six-month period, the
successors’ rights in respect of such Stock Options shall lapse in total without
any formality and the shares of Common Stock underlying such Stock Options shall
revert to the Plan. This provision specifically alters the provisions of
Section 6.4(f) (Death) of the Plan as related to Stock Option Awards to French
Employees under this French Sub-Plan.

     (g) Size of Award. No more than one-third of the Company’s outstanding
Common Stock may be subject to Stock Options Awards under this French Sub-Plan
at any time during the term of the Plan.

     (h) Restrictions on Requirement to Hold Common Stock after Exercise. The
Committee shall not grant a Stock Option, or amend an existing Award, to any
French Employee under this French Sub-Plan that requires the French Employee to
hold the shares of Common Stock for more than three (3) years after exercise of
the Stock Option Award.

3. Approval of this French Sub-Plan.

     This French Sub-Plan was approved and adopted by the Committee on February
___, 2005 in accordance with the provisions of Sections 3.2 (Awards) and 9.1
(Termination or Amendment of the Plan) of the Plan.

3